DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 12-27, drawn to a method of cooling a target area of a subject patient and subsequently providing a fluid medicine to the target area for medical treatment, classified in A61B18/02.
II. Claim 28-32, drawn to a handheld medical device for cooling a target area of a subject patient and subsequently providing a fluid medicine to the target area for medical treatment, classified in A61F7/12.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus or by hand that does not require.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The invention have acquired a separate status in the art in view of their different classification.
b.	The invention have acquired a separate status in the art due to their recognized divergent subject matter.
c.	The invention requires a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Heungosoo Choi on 06/02/2022 a provisional election was made without traverse to prosecute the invention of I, claim 12-.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 28-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Heungsoo Choi on 06/01/2022.

The application has been amended as follows: 
Please amend claim 12 to read as:
12. A method of cooling a target area of a subject patient and subsequently providing a fluid medicine to the target area for medical treatment, the method comprising:
 providing a handheld medical device, the handheld medical device comprising a tip configured to directly or indirectly cool the target area and a reservoir containing the fluid medicine, the tip having a through-hole configured to inject the fluid medicine to the target area therethrough; 
moving the tip toward to the target area such that the tip contacts or is disposed adjacent to the target area; 
first adjusting, at a controller of the handheld medical device, a temperature of the tip to a first temperature for cooling the target area while the tip contacts or is disposed adjacent to the target area, the first temperature being lower than a freezing temperature at which at least a portion of the fluid medicine freezes; 
subsequently to the first adjusting, second adjusting, at the controller, the temperature of the tip to a second temperature which is higher than the first temperature and the freezing temperature; [[and]]
subsequently to the second adjusting, injecting the fluid medicine contained in the reservoir through the through hole of the tip to the target area while the tip having the second temperature contacts or is disposed adjacent to the target area such that the fluid medicine does not become frozen while passing through the through hole of the tip [[.]]; 
wherein the handheld medical device further comprises a needle in fluid communication with the reservoir, and wherein, when injecting the fluid medicine, the needle moves toward the target area through the through hole such that the needle is inserted into the target area and the fluid medicine is injected into the target area;  
wherein the handheld medical device further comprises a thermal conductor including the tip and a thermoelectric element configured to cool the thermal conductor, and wherein the reservoir is disposed outside the thermal conductor while the needle is disposed in the through hole.
19. The method of Claim 12, 
Cancel claim 21 and 22

26.  The method of Claim 24, further comprising, prior to injecting the secondary fluid medicine, adjusting the temperature of the tip to a fifth temperature, the fifth temperature being higher than a freezing temperature [[an]] at which at least a portion of the secondary fluid medicine freezes.
Cancel withdrawn claims 28-32.
Allowable Subject Matter
Claim 12-20 and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
While searching for the claimed invention, BESIRLI et al. (US 2016/0279350) is the closest art to the claimed invention. BESIRLI teaches a handheld cryoanesthesia or analgesia device for cooling a target area and a thermoelectric cooling system disposed within the elongated body (abstract). The cryoanesthesia device 10 may be positioned in contact with the patient's eye such that cold tip 26 (or tip coating) is in physical direct contact with the target area. The system further comprises controller 30, cooling power concentrator 32, Peltier unit modules 34, heat sink 36, and air circulation system 50, while simultaneously marking the eye and anesthetizing the target area. BESIRLI further teaches that a user may set a desired cold tip temperature and timer duration and then double-press first switch member 80 to activate Peltier modules 34 to bring cold tip 26 to a set temperature point. Cold tip 26 can then be brought into contact with the patient's eye and the timer actuated. Cryoanesthesia device 10 then maintains the set temperature point for a set predetermined duration. After the timer duration, cryoanesthesia device 10 can automatically adjust the tip temperature to a higher temperature to minimize ice adhesion between tissues and cold tip 26 [0051]. In another embodiment, BESIRLI teaches cryoanesthesia device performs both anesthesia and injection. In some embodiments, a drug container 93 is placed inside the cooling power concentrator 91 (fig.6B). In some embodiments, a solenoid 96 or similar feature pushes the drug container 93, compresses a spring 95 or similar feature, and inserts needle 94 within tissue. In some embodiments, solenoid 96 or similar feature controls the depth of needle insertion within tissue. In some embodiments, solenoid 96 or similar feature squeezes drug container 93, causing drug to be injected (fig.6D). In some embodiments, needle 94 is placed outside of cooling power concentrator 97 [0052]. 
The examiner failed to find prior art, neither alone, nor in combination, that discloses A method of cooling a target area of a subject patient and subsequently providing a fluid medicine to the target area for medical treatment, the method comprising:
 providing a handheld medical device, the handheld medical device comprising a tip configured to directly or indirectly cool the target area and a reservoir containing the fluid medicine, the tip having a through-hole configured to inject the fluid medicine to the target area therethrough; 
moving the tip toward to the target area such that the tip contacts or is disposed adjacent to the target area; 
first adjusting, at a controller of the handheld medical device, a temperature of the tip to a first temperature for cooling the target area while the tip contacts or is disposed adjacent to the target area, the first temperature being lower than a freezing temperature at which at least a portion of the fluid medicine freezes; 
subsequently to the first adjusting, second adjusting, at the controller, the temperature of the tip to a second temperature which is higher than the first temperature and the freezing temperature; 
subsequently to the second adjusting, injecting the fluid medicine contained in the reservoir through the through hole of the tip to the target area while the tip having the second temperature contacts or is disposed adjacent to the target area such that the fluid medicine does not become frozen while passing through the through hole of the tip; 
wherein the handheld medical device further comprises a needle in fluid communication with the reservoir, and wherein, when injecting the fluid medicine, the needle moves toward the target area through the through hole such that the needle is inserted into the target area and the fluid medicine is injected into the target area;  
wherein the handheld medical device further comprises a thermal conductor including the tip and a thermoelectric element configured to cool the thermal conductor, and wherein the reservoir is disposed outside the thermal conductor while the needle is disposed in the through hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794